104 F.3d 365
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard Manuel BURGOS, Petitioner-Appellant,v.P.L. KERNAN;  Attorney General, State of California,Respondents-Appellees.
No. 96-15579.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 16, 1996.*Decided Dec. 20, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Richard Burgos appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas petition challenging a prison disciplinary proceeding in which he was found guilty of manufacturing a silencer and was assessed 75 days of good time credits.  We have reviewed the record and affirm substantially for the reasons set forth in the magistrate judge's report and recommendation, filed on July 11, 1995, and adopted by the district court on January 16, 1996.


3
We reject Burgos's claim that the district court erred by not conducting an in camera review of the confidential information.  Such a review was unnecessary in light of the corroborating testimony of witness Bates.  See Zimmerlee v. Keeney, 831 F.2d 183, 186-87 (9th Cir.1987) (noting that reliability may be established either by corroborating testimony or through an in camera review), cert. denied, 487 U.S. 1207 (1988).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Burgos's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3